EXHIBIT 32.1 SECTION , INC. In connection with the accompanying Quarterly Report on Form 10-Q of Lash, Inc. for the quarter ended September 30, 2016, the undersigned, Amber Joy Finney, President and Chief Executive Officer of Lash, Inc., does hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: such Quarterly Report on Form 10-Q for the quarter ended September 30, 2016 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in such Quarterly Report on Form 10-Q for the quarter ended September 30, 2016 fairly presents, in all material respects, the financial condition and results of operations of Lash, Inc. Date:February 1, 2017 By: /s/ Amber Joy Finney President and Chief Executive Officer (principal executive officer, principal accounting officer and principal financial officer)
